Citation Nr: 0000800	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  92-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO)


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1960.

In March l992, the veteran filed a claim for service 
connection for residuals of a head injury.  By RO rating 
action of April l992, service connection was denied for this 
disability, and it was incidentally noted that service 
connection had been denied previously for a nervous condition 
in February l982.  The rating action, however, did not 
formally address this latter issue.  By letter to the veteran 
dated in May l992, he was notified of the denial of his claim 
for service connection for residuals of a head injury.  No 
mention was made regarding a psychiatric disability.  At the 
hearing before the regional office in August l992, the 
hearing officer identified the issues as entitlement to 
service connection for residuals of head injury and whether 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disability.  At that time, however, the only issue certified 
to the Board was that of service connection for residuals of 
a head injury, though the veteran stated that he intended to 
pursue both issues.  As the issue of whether new and material 
evidence was been submitted to reopen the claim for service 
connection for a psychiatric disability was inextricably 
intertwined with the claim for service connection for 
residuals of head injury, the case was remanded to the RO in 
September 1994 for correction of the procedural defect of not 
having issued a formal rating action on the issue pertaining 
to the psychiatric condition, and for additional evidentiary 
and procedural development, including certification of the 
new and material evidence issue to the Board.

In a June 1995 decision, the RO formally addressed the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  The decision denied the veteran's 
application to reopen his claim for failure to present new 
and material evidence.  Subsequent RO decisions dated in 
December 1996, April 1997, and January 1999, confirmed the 
RO's determinations with regard to this issue.  In April 
1999, the case was returned to the Board and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a plausible 
claim of entitlement to service connection for residuals of a 
head injury.  

2.  A February 1982 RO decision denied service connection for 
a nervous condition on the merits of the claim; the veteran 
did not file a timely appeal of this determination and the 
February 1982 RO decision became final.

3.  Evidence received since the February 1982 RO decision is 
neither cumulative or redundant, is relevant to his claim of 
service connection for a psychiatric disorder, and has 
provided a basis for a service connection claim which is not 
inherently implausible.

4.  The veteran's chronic schizophrenia had its onset during 
service.

 
CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for residuals 
of a head injury is not well-grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).

2.  The additional evidence received subsequent to the 
February 1982 RO decision is new and material, the claim is 
reopened with respect to the issue of entitlement to service 
connection for a nervous condition, and the new and material 
evidence provides the basis for a well-grounded claim in this 
regard.  38 U.S.C.A. §§ 5107(a), 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  Chronic schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in July 1957 he was psychiatrically normal.  
Clinical evaluation of his face, head, and neck showed no 
abnormalities.  On his medical history report, he denied 
having any prior psychiatric problems.  Medical records from 
his period of active duty do not show that he was ever 
treated for a head injury, nor for any psychiatric 
complaints.  The report of his separation examination, 
conducted in June 1960, shows normal findings on psychiatric 
evaluation and on physical examination of his head, face, and 
neck.

Private medical records associated with the veteran's claims 
file and dated from 1978 to 1981, show that he was receiving 
treatment for a diagnosis of chronic paranoid schizophrenia 
and that his history of treatment for this psychiatric 
disorder began in July 1967.  In December 1981, the veteran 
filed a claim for service connection for a nervous condition.  
The RO, in consideration of the private medical records 
previously described, denied his claim in a February 1982 
decision.  He was notified of the adverse determination but 
did not file a timely appeal.

In March 1992, the veteran submitted written correspondence 
to the RO which was accepted as a claim for service 
connection for residuals of a head injury.  Subsequently, as 
the case was further developed, his statement was also 
accepted as an application to reopen his previously denied 
claim of service connection for a psychiatric disorder.  
Evidence submitted in support of his claims included VA, 
Social Security Administration (SSA), and private medical 
records, dated from 1968 to 1998, some of which show 
treatment for schizophrenia.  Of these is an August 1992 
statement from a VA staff psychiatrist who noted that the 
veteran attributed his schizophrenia to a head injury he 
remembered having sustained during basic training while in 
service, though the psychiatrist reported that he could find 
nothing on physical examination of the veteran which was 
consistent with a history of a severe head injury.  

The transcript of an August 1992 RO hearing shows that the 
veteran presented oral testimony in which he alleged that he 
was struck in the head several times by a fellow Marine 
during an altercation while undergoing basic training.  It 
was his contention that the multiple blows he received to his 
head were so hard that it caused him permanent brain damage 
and was the direct cause of his current mental illness.  He 
denied ever seeking treatment for a head injury during active 
duty, and also acknowledged that there were no records 
available which would verify that this incident had actually 
occurred.  He reported that he began receiving psychiatric 
treatment beginning in 1965 and had been in therapy ever 
since that time.  He stated that he was first diagnosed with 
paranoid schizophrenia in 1968.  

Also included in the collection of medical records previously 
described is an October 1996 statement from a VA 
psychiatrist.  In this statement, the psychiatrist reported 
that he had been treating the veteran for the prior 5 years.  
The psychiatrist wrote the following:

"(The veteran) suffers from schizophrenia, paranoid 
type.  

(He) states that he began having symptoms while in the 
Marines in 1958.  He has repeatedly stated that he 
remembers the onset of paranoia and auditory 
hallucinations while in basic training.  He has a 
persistent belief that these symptoms resulted from a 
head injury he suffered during training exercises, 
although there is no evidence of significant 
neurological trauma.  This type of statement is typical 
of schizophrenia patients who often mistakenly 
attribute their symptoms to minor events.  Therefore, 
(the veteran's) assertion that a minor head injury in 
1958 caused the onset of psychotic symptoms is 
consistent with the onset of schizophrenia at that 
time.  This is despite the fact that it is unlikely 
that a head injury actually contributed in any way to 
the onset of his symptoms.

He evidently did not seek help for these symptoms 
(during service).  However, schizophrenia patients 
commonly experience symptoms for months to years before 
seeking help.  In my opinion, (the veteran) was very 
likely experiencing psychotic symptoms in 1958 as he 
has reported." 

The veteran submitted oral testimony at a second RO hearing 
which was conducted in October 1997.  The transcript of this 
hearing shows that he presented statements and contentions 
with regard to his claims for service connection for 
residuals of a head injury and a psychiatric disorder which 
were identical to those previously presented at his August 
1992 RO hearing.  Additionally, he presented a rambling, 
delusional statement to the effect that he had been contacted 
during service, approximately in 1960, by a Soviet spy, had 
been sexually assaulted by the spy, and then participated in 
a government counter-intelligence operation in California, 
for which he received a military decoration.

In July 1999, the Board requested an independent medical 
examiner (IME) to review the claims file and provide an 
opinion regarding the likelihood of onset of the veteran's 
schizophrenia during his period of military service.  The 
requested IME opinion, dated in August 1999, shows that the 
examiner had reviewed the medical evidence contained in the 
veteran's claims file in detail and on the basis of the 
information obtained he presented the following statement:

"It appears from the records that the Veteran 
undoubtedly has chronic paranoid schizophrenia.  Even 
though there may be no causative link between the 
purported head injury and his symptoms, it is not 
unusual for individuals developing a schizophrenic 
illness to attribute their bizarre mental symptoms to 
minor events or occurrences in the same timeframe.  The 
incident he reports as having occurred in the early 
part of 1960, which involves some delusional material 
about a Russian Spy, indicates to me that at that time 
he was already suffering from delusions on the basis of 
undiagnosed and yet untreated paranoid schizophrenia.  

Though there is no record of a head injury, that in 
itself is not important, as it appears that the patient 
has consistently reported a delusional interpretation 
of an event that may have transpired but was never 
reported or recorded.  The veteran would have been 18 
years old in 1958 when he made this attribution.  This 
is consistent with the natural history of onset of 
schizophrenia which occurs often in late adolescence or 
early adulthood.  It also appears that he provided a 
history of such early prodromal syndromes to his 
physician.  (In my opinion,) the record is consistent 
with the development of delusional thinking and other 
symptoms of schizophrenia during the period of active 
service even though treatment was not sought and no 
actual record of these symptoms are present.  Given 
my... knowledge of schizophrenia, its typical onset and 
natural history, would suggest to me that... the 
Veteran actually began to experience his illness during 
(his) period of active service..."

II.  Analyses

(a)  Entitlement to service connection for 
residuals of a head injury.

The threshold question to be answered is whether the veteran's 
claims of entitlement to service connection for residuals of a 
head injury is well-grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A well-grounded 
claim is defined as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Section 5107 
provides that the claimant's submission of a well-grounded 
claim gives rise to VA's duty to assist and to adjudicate the 
claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
a nexus between the in service injury or disease and the 
current disability (medical evidence). The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a claimant had a chronic condition in 
service, or during an applicable presumptive period, and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which under case law of the 
United States Court of Veterans Appeals (Court), lay 
observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

In the present case, the veteran essentially maintains that 
he should be granted service connection for residuals of a 
head injury.  However, he has proffered no competent medical 
evidence which tends to show that he has any residuals from 
such an injury.  His service medical records show no 
treatment for any head trauma during active duty, and no 
abnormalities of his head, face or neck during his entrance 
and exit examinations.  Thereafter, the medical records 
associated with the file, covering the period from 1968 to 
1998, show treatment of the veteran for schizophrenia but no 
indication on part of the treating medical professionals that 
the veteran had any residuals of a head injury.  Further, a 
VA psychiatrist stated that he was unable to find any 
physical defects on examination which were consistent with a 
history of severe head trauma.  For a service connection 
claim to be deemed plausible, there must be competent medical 
evidence of both a current disability and competent medical 
evidence of a causal relationship between that current 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Even accepting as true the veteran's account of being struck 
on the head several times by a fellow soldier during an in-
service physical altercation, see King v. Brown, 5 Vet. App. 
19 (1993), and giving due consideration to his oral testimony 
as presented at his RO hearings in August 1992 and October 
1997, the Board nevertheless finds that evidence sufficient to 
make his claim well-grounded has not been submitted.  While he 
is certainly competent to provide testimony regarding the 
occurrence of in-service symptoms such as he has described, 
see Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990), there is 
no indication in the record that he currently has any residual 
disability which may be attributed to his alleged history of 
head injury from a fight.  Additionally, he lacks the medical 
expertise necessary to proffer the conclusion that his 
schizophrenia diagnosis is due to this incident.  Id.  
Although he has described the nature of his current problems 
and the circumstances in which he believes they arose, there 
has been no proffering of evidence by competent authority that 
he has actual residuals of a head injury which can be 
attributed to military service.  Absent presentation of 
competent medical evidence establishing that a traumatic head 
injury during service caused chronic disabling residuals, his 
claim in this regard may not be considered well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  VA therefore has no 
duty to assist him in developing this claim under 38 C.F.R. 
§ 3.159 (1999).  (See Morton v. West, 12 Vet. App. 477 
(1999)).

(b)  Whether new and material evidence has been 
submitted to reopen previously denied claim of 
entitlement to service connection for a 
psychiatric disorder.

Service connection for a nervous condition was denied 
previously by the RO in an February 1982 decision, which was 
not timely appealed by the veteran.  Under such 
circumstances, the decision of the RO is final, with the 
exception that the appellant may later reopen his claim for a 
de novo review of the claim on the merits if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 
1991).  Therefore, it must first be determined whether or not 
new and material evidence has been submitted such that the 
claim may now be reopened.  The applicable criteria as 
contained in 38 C.F.R. § 3.156(a) defines new and material 
evidence as evidence which had not been previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The U.S. Court of Appeals for Veterans Claims (Court), in the 
recent and controlling cases of Winters v. West, 12 Vet. App. 
203 (1999), and Elkins v. West, 12 Vet. App. 209 (1999), has 
prescribed a three-step process for reopening claims that 
would make Board decisions consistent with the Federal 
Circuit's holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The three-step process prescribed by the Court is as 
follows:  

(1) there must be a determination of whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 

(2) if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); 

(3) if the claim is well grounded, the case may be evaluated 
on the merits after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  

The evidence to be considered must include all the evidence 
received since the last final denial on the merits of the 
claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  For purposes 
of making such a determination, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The final RO decision of February 1982 denied the veteran's 
claim of service connection for a nervous condition based on 
the veteran's service medical records and private medical 
reports dated from 1978 to 1981 which, while showing a 
diagnosis of schizophrenia a number of years postservice, did 
not show such a diagnosis during active duty nor any opinion 
associating this psychiatric disorder with his period 
military service.  Evidence submitted since the time of the 
February 1982 RO decision consists of various VA, SSA, and 
private medical reports covering the period from 1968 to 
1998.  These show that the veteran had been psychiatrically 
treated on several occasions during that period for 
schizophrenia, and that in October 1996, a VA staff 
psychiatrist wrote that it was his opinion that the veteran's 
schizophrenia had its onset during the veteran's period of 
active duty.  

The medical records submitted after February 1982 contain 
reports which bear directly on the issue of schizophrenia as 
a clinical diagnosis, and have not been reviewed by the RO 
prior to February 1982.  They are thus new and material 
within the meaning of 38 C.F.R. § 3.156(a).  As the veteran 
has successfully presented new and material evidence in 
satisfaction of the first step of the three-step process 
prescribed by the Court in Winters and Elkins, his previously 
denied claim of service connection for a psychiatric 
disability may be reopened.  His appeal of the post-February 
1982 RO decisions which denied his applications to reopen his 
claim in this regard is therefore granted.

(c)  Entitlement to service connection for a 
psychiatric disorder.

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The veteran has submitted 
a statement dated in October 1996 from his treating VA 
psychiatrist which indicates that there exists a link between 
his schizophrenia with his period of military service.  His 
claim in this regard is thus plausible.  The Board has 
adequately developed the evidence by obtaining an IME opinion 
to address the reopened issue, and no further assistance is 
required to comply with VA's duty to assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1999)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any psychiatric treatment in service will 
permit service connection for a chronic psychiatric disorder, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

The medical evidence associated with the file does not show 
that the veteran had any psychiatric abnormalities at the 
time of his entry into military service, during his period of 
active duty, or at the time of his separation from service.  
The veteran was honorably discharged in June 1960, but the 
earliest indication of his psychiatric problems was not shown 
in the chronological medical history until 1965, and the 
first diagnosis of a chronic psychiatric illness (i.e., 
schizophrenia) was not established until 1968.  Though the 
evidence does not indicate that the veteran's psychosis was 
manifest to a compensable degree within one year from the 
date of the veteran's separation from service (i.e., June 
1961), such that he would be entitled to service connection 
for this disorder on a presumptive basis (see 38 C.F.R. 
§§ 3.307, 3.309 (1999)), this question does not need to be 
further addressed as the VA psychiatrist's opinion of October 
1996, and the IME opinion of August 1999, provide evidence of 
onset of the veteran's psychotic symptoms, attributable to 
schizophrenia, during his period of active duty.  

Specifically, the VA psychiatrist indicated in 1996 that it 
was his opinion, based on the veteran's medical history and 
the psychiatrist's knowledge of the nature of schizophrenic 
illness, that the veteran was very likely experiencing 
psychotic symptoms in 1958, concurrent with his period of 
service.  The IME's opinion, based on his review of the 
entire record associated with the case and his professional 
psychiatric expertise, also presented a concurring opinion: 
that the veteran developed his delusional thinking and 
schizophrenic symptomatology during his period of active 
duty, even though treatment was not sought and no actual 
record of these symptoms were present.  In view of the 
foregoing, the Board finds the evidence to be at least in 
equipoise with regard to the issue on appeal.  Though the 
record does not show actual onset of psychiatric illness 
during military service, in view of the highly probative 
opinions presented in 1996 and 1999 from competent medical 
experts, the benefit of doubt will be afforded to the veteran 
and his claim of service connection for a psychiatric 
disorder, diagnosed as chronic paranoid schizophrenia, will 
be granted.


ORDER

The claim of service connection for residuals of a head 
injury is not well grounded; the appeal of this issue is 
therefore denied.

The application to reopen a claim of service connection for a 
psychiatric disorder is granted; service connection for 
chronic schizophrenia is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

